Detail for Advisory Action
Applicant’s proposed amendment to independent claim 12 would overcome the specific citations of GLIMCHER and WONDERCODE. However, upon further search, new grounds of rejection would be appropriate by relying on the citations of record, plus GLIMCHER [0047] (reviews of the artist’s work in the catalog are provided by the artist and stored in the database as additional media) and MOGANTI (US 20120072420 A1) which automatically tags images with additional information (see abstract) and specifically teaches at [0174] that the content tags may vary and may be visible only during a mouse-over event.
While Applicant’s proposed amendments to independent claims 1, 8, and 16 would overcome the rejections of record, nonetheless, Applicant’s arguments presented in the Response do not take into consideration the statements made in the Office action on page 25 items 60 and 61 which state that alternative grounds of rejection may be made of the claims (prior to the proposed amendment) relying on GLIMCHER and WONDERCODE alone (with specific additional citations to show elements which were not recited in previous claim 12).
Thus, Examiner does not need to show how all five cited references (SCHAFFER, HOBBS, WONDERCODE, GLIMCHER, PROIETTI) may be reasonably combined to teach proposed claim 1 (see Applicant’s submission in the Response, page 8, ¶ 2)
Examiner further notes that Applicant’s argument with respect to GLIMCHER overly simplifies the teachings of GLIMCHER (see Response, page 8 ¶ 3). GLIMCHER not only teaches the creation of the catalog, but also mechanisms for providing the catalog to a user wishing to browse the contents of the catalog as explained in the rejection of claim 12. Further, GLIMCHER supports both artist-provided reviews (see [0047]) and user-provided ratings (see [0092] social functions for “liking”). Therefore combining PROIETTI (if needed for rejection) does not render GLIMCHER unsuitable, as PROIETTI is clearly teaching mechanisms for storing “ratings” and “reviews” of objects in a merchant database (see [0075]) as well as access to stored information through the use of a QR code (see [0070-0071]) at an event.
/Amy M Levy/Primary Examiner, Art Unit 2179